                  Case 2:15-cr-00222-AM Document 157 Filed 03/19/19 Page 1 of 3
PROB     12B
(7/93)



                             UNITED STATES DISTRICT COURT
                                                             for                                 19 ?Ojg
                                         WESTERN DISTRICT OF TEXAS

                                                                                                           r
                                                                                            ''




                                                                                                  C)
                         Request for Modifying the Conditions or Term of Supervision
                                        with Consent of the Offender
                              (Probation Form 49, Waiver of Hearing is Attached)


  Name of Offender:      Emily Ann Flores                                 Case Number:   DR-15-CR-00222(0 1)-AM
  Name of Sentencing Judicial Officer:       Honorable Alia Moses, United States District Judge
  Date of Original Sentence:    July 14, 2016
  Original Offense:      Conspiracy to Possess with Intent to Distribute More than 100 Grams or Heroin, in
                         violation of 21 U.S.C. §846
  Original Sentence:     Sixty (60) months imprisonment followed by five (5) years supervised release
 Type of Supervision: Supervised Release               Date Supervision Commenced:       January 7, 2019


                                           PREVIOUS COURT ACTION

None.




                                            PETITIONING THE COURT


     To extend the term of supervision  years, for a total   of_ years.
!1 To modify the conditions of supervision as follows:


To include:

The defendant shalt take all mental health medications that are prescribed by the treating physician, as
prescribed.
                    Case 2:15-cr-00222-AM Document 157 Filed 03/19/19 Page 2 of 3
Emily Ann Flores
DR-i 5-CR-00222(0 1)-AM
March 4,2019
Page 2


                                                         CAUSE

Ms. Flores is a 36 year old Hispanic female, who has a Criminal History Category I. She has a significant history of
mental health issues and has been diagnosed with Bipolar Disorder, Attention Deficit Hyperactivity Disorder, Post
Traumatic Stress Disorder and panic attacks. She also has a history of suicide attempts during her twenties. Ms. Flores
reported a history of substance abuse to include alcohol and marijuana from the age of 15 and cocaine from age 29.

While Ms. Flores was residing at Crosspoint, Inc., Residential Reentry Center, under the custody of the Bureau of
Prisons, she was referred to Dr. Gloria Fondren for both mental health and substance abuse counseling. Since the
commencement of her supervision, Dr. Fondren has agreed to continue counseling services pro bono. Ms. Flores was
also receiving mental health medication through the same physician's office; however, those medication will no longer
be provided without payment. Although she has a mental health treatment condition, she is also in need of psychiatric
medication.

Based on her psychiatric need, this officer respectfully recommends conditions of supervision be modified to include a
condition for mental health medications as prescribed by her treating physician, in order to assist and monitor her
stabilization. Ms. Flores is in agreement with the modification and has signed a Waiver of Hearing to Modify
Conditions of Probation/Supervised Release or Extend Term of Supervision, Probation Form 49, which is attached.


Approved:                                                                Respectfully submitted,




                                                                         Lisa M. Neale
Supervising U.S.                                                         U.S. Probation Officer
Telephone: (210) 472-6590, Ext.                                          Telephone: (210) 472-6590, Ext. 5322
                                                                         Date: March 4, 2019

cc:      James Richard Golden, Jr.
         Assistant Deputy Chief U.S. Probation Officer


 THE COURT ORDERS:
       No Action.
 LII   The extension of supervision as noted above.
           modification of conditions as noted above.
 LII   Other




                                                                                        U.S. Di trict J dge

                                                                                   4j,/7      'Date
                Case 2:15-cr-00222-AM Document 157 Filed 03/19/19 Page 3 of 3
PROB 49
(3/89)

                                     United States District Court
                                      Western District of Texas


                           Waiver of Hearing to Modify Conditions
               of Probation/Supervised Release or Extend Term of Supervision

    I have been advised and understand that I am entitled by law to a hearing and assistance of counsel before
any unfavorable change may be made in my Conditions of Probation and Supervised Release or my period of
supervision being extended. By "assistance of counsel," I understand that I have the right to be represented at
the hearing by counsel of my own choosing if I am able to retain counsel. I also understand that I have the
right to request the court to appoint counsel to represent me at such a hearing at no cost to myself if I am not
able to retain counsel of my own choosing.

    I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also agree to the
following modification of my Conditions of Probation and Supervised Release or to the proposed extension of
my term of supervision.



The defendant shall take all mental health medications that are prescribed by the treating physician, as
prescribed.




Witness:                                                  Signed:
           U.S. Probation Officer                                   P   a   1   er or Supervised Releasee



                                               Date
